 1   B. Christine Park, SBN234689
     CHRISTINE PARK LAW FIRM, APC
 2   11040 Bollinger Canyon Road, Suite E-202
     San Ramon, CA 94582
 3
     Tel: (323) 578-6957; Fax: (213) 289-1977
 4   boksoonpark@gmail.com
     Attorneys for Defendants and Counter-Complainants
 5

 6
                                UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9
       SU JUNG SHIN and HYUN JU SHIN,                    Case No. 1:18-cv-00381 AWI SKO
10
                             Plaintiffs,                 Complaint Filed: March 21, 2018
11                                                       Trial Date: May 19, 2020
       v.
12                                                       STIPULATION AND ORDER RE: GOOD
       ROBERT YOUNG YOON; KYOUNG MEE                     FAITH SETTLEMENT PURSUANT TO
13     YOON; KYOUNG SUP YOON; Y & Y                      CALIFORNIA CODE OF CIVIL
       PROPERTY MANAGEMENT, INC., THE                    PROCEDURE, SECTIONS 877 et seq.
14     VICTUS GROUP, INC.; BLACKSTONE
       SEATTLE,   LLC;   YOON     &     YOON
15     INVESTMENTS, LLC; and DOES 2 through 20,
       inclusive,                                        [Submitted concurrently with Notice of
16                                                       Settlement; Stipulation and [Proposed] Order
                              Defendants.                re: Stay of Entire Case Against Remaining
17                                                       Parties; and [Proposed] Stipulated Judgment]
18     BOB YOUNG YOON, erroneously sued as
       Robert Young Yoon, as an individual and as a
19     successor-in interest to Young Soon Yoon’s
       estate; Y&Y PROPERTY MANAGEMENT,
20     INC., a California Corporation; KYOUNG MEE
       YOON, an individual; and KYOUNG SUP
21     YOON, an individual,
22                   Counter-Complainants,
23     v.
24     SU JUNG SHIN, an individual, and HYUN JU
       SHIN, an individual,
25
                     Counter-Defendants.
26
27
            A signed version of the following stipulation was filed on August 28, 2019:
28
       STIPULATION OF GOOD FAITH SETTLEMENT PURSUANT TO CALIFORNIA
                 CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
 1                       STIPULATION FOR GOOD FAITH SETTLEMENT

 2
            IT IS HEREBY STIPULATED by and between Plaintiffs SU JUNG SHIN and HYUN
 3
     JU SHIN (collectively, “Plaintiffs”) and Defendants, BOB YOUNG YOON (“BOB”), Y&Y
 4
     PROPERTY MANAGEMENT, INC. (“YY PROPERTY”), YOON & YOON INVESTMENTS,
 5
     LLC (“YYI”), THE VICTUS GROUP, INC. (“VICTUS”), BLACKSTONE SEATTLE, LLC
 6
     (“BLACKSTONE”), KYOUNG SUP YOON (“SUP”) AND KYOUNG MEE YOON (“MEE”)
 7
     (collectively, “Defendants”) (altogether, “Parties”), through their counsel of record, as follows:
 8

 9                  1. Defendants have settled with Plaintiffs for the payment of one million and

10   seven hundred thousand dollars ($1,700,000.00), through a Stipulated Judgment against

11   Defendants Bob Young Yoon, YYI and YYPM. Rather than incur the burden, expense, and delay

12   in seeking a judicial determination of good faith settlement pursuant to California Code of Civil

13   Procedure sections 877 and 877.6, the parties agree that the settlement of Defendants and

14   Plaintiffs is in good faith under these code sections.

15
                    2. All parties to this matter agree that the settlement entered into between Plaintiffs
16
     and Defendants complies with the factors and considerations set forth in Tech-Built, Inc. v.
17
     Woodward-Clyde & Associates (1985) 37 Cal.3d 488 and its progeny.
18
19                  3. California Code of Civil Procedure section 877 et seq., rather than federal

20   common law, governs the determination of whether the settlement entered into by and between

21   the Plaintiffs and Defendants is in good faith. Where, as here, “a district court sits in diversity,

22   or hears state law claims based on supplemental jurisdiction, the court applies state substantive

23   law to the state law claims.” (Mason & Dixon Intermodal, Inc. v. Lapmaster Int’l, 632 F.3d 1056,

24   1060 (9th Cir. 2011); Galam v. Carmel (In re Larry's Apartment), 249 F.3d 832, 837 (9th Cir.

25   2001) (“It is well established that [u]nder the Erie doctrine, federal courts sitting in diversity

26   apply state substantive law” (internal quotations and citations omitted).) “California Code of
27
                                                      2
28     STIPULATION OF GOOD FAITH SETTLEMENT PURSUANT TO CALIFORNIA
                 CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
 1   Civil Procedure section 877 constitutes state substantive law.” Mason & Dixon Intermodal, Inc.,

 2   632 F.3d at 1060 (holding the district court correctly applied California Code of Civil Procedure

 3   section 877 as state substantive law to resolve motion to dismiss pursuant to good faith

 4   settlement); Fed. Savings & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) (holding

 5   that California Code of Civil Procedure section 877 constitutes substantive law); See also Federal

 6   Savings and Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) and Yanez v. United

 7   States, 989 F.2d 323, 327-28 (9th Cir. 1993.)

 8
                    4. The parties to this matter also agree that, pursuant to the California Code of
 9
     Civil Procedure §877.6(c), all past, present, and future claims by any other party, or any other
10
     joint tortfeasor or co-obligor, including non-parties to this action, for any claims of equitable
11
     comparative contribution or partial or comparative indemnity, based on comparative negligence
12
     or comparative fault, against Defendants are barred.
13

14                  5. The parties to this matter agree that the filing of an application and/or motion

15   for determination of good faith settlement would be a waste of client and judicial resources.

16   Therefore, the parties waive notice of any submission of this stipulation for approval by the

17   Court, whether on an ex parte basis or by formal noticed motion, because there is no opposition

18   to Defendants seeking an order that the settlement is in good faith.
19
                    6. Pursuant to California Code of Civil Procedure sections 877 and 877.6, all
20
     further Claims against Defendants for equitable comparative contribution, or partial or
21
     comparative indemnity shall be barred.
22

23                  7. This Stipulation may be presented with separate signature pages and by

24   facsimile.

25     Dated:     August 20, 2019                    CHRISTINE PARK LAW FIRM, APC
26
27
                                                     3
28     STIPULATION OF GOOD FAITH SETTLEMENT PURSUANT TO CALIFORNIA
                 CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
                                                     By:
 1                                                         B. Christine Park, Esq.
                                                           Attorney for Defendants and Counter-
 2                                                         Complainants Bob Young Yoon, YY
                                                           Property Management, Inc., Kyoung Mee
 3                                                         Yoon, Kyoung Sup Yoon, The Victus
                                                           Group, Inc., Yoon & Yoon Investments,
 4                                                         LLC, and Blackstone Seattle, LLC
 5

 6     Dated:     August __, 2019                           GOLDBERG SEGALLA, LLP
 7

 8                                                          By:
                                                           David Y. Choi, Esq.
 9                                                         Attorney for Plaintiffs and Counter-
                                                           Defendants Su Jung Shin and Hyun Ju Shin
10

11

12
            After consideration, the Court will give effect to the above stipulation.
13

14
                                                 ORDER
15
            GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING
16
     STIPULATED TO THE SAME, the Court finds that the above-stated STIPULATION is
17
     sanctioned by the Court and shall be and now is the Order of the Court. The Settlement
18
     Agreement between Plaintiffs and SU JUNG SHIN and HYUN JU SHIN (collectively,
19
     “Plaintiffs”) and Defendants, BOB YOUNG YOON, Y&Y PROPERTY MANAGEMNET,
20

21   INC., YOON & YOON INVESTMENTS, LLC, THE VICTUS GROUP, INC.,

22   BLACKSTONE SEATTLE, LLC, KYOUNG SUP YOON and KYOUNG MEE YOON

23   (collectively, “Defendants”) (altogether, “Parties”) is hereby deemed to be a good faith

24   settlement within the meaning and effect of California Code of Civil Procedure §§ 877 and

25   877.6. Any further claims of any other claimant relating to the subject matter of this lawsuit

26   against the Defendants for equitable comparative contribution, or partial or comparative

27
                                                     4
28     STIPULATION OF GOOD FAITH SETTLEMENT PURSUANT TO CALIFORNIA
                 CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
     indemnity, based on comparative negligence or comparative fault are hereby barred and
 1
     dismissed with prejudice pursuant to Code of Civil Procedure Section 877.6, subdivision (c).
 2

 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:   September 10, 2019
                                                SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                    5
28     STIPULATION OF GOOD FAITH SETTLEMENT PURSUANT TO CALIFORNIA
                 CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
